DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 12/01/2021.  Presently claims 9-28 are pending.  Claims 1-8 are cancelled.  

Response to Arguments
Applicant’s arguments, see page 6, filed 12/01/2021, with respect to claim 9 have been fully considered and are persuasive.  However, in light of a new 35 U.S.C. 103 rejection (see rejection below), Applicant’s arguments are moot.
Since Applicant's amendments necessitated a new ground of rejection under 35 U.S.C. 103, this action has therefore been made final.      

Claim Objections
Claims 10-11, 16, and 25-26 are objected to because of the following informalities:
Claim 10, line 2, change: “determining [[the]] dimensions of the airfoil vane,…”
Claim 11, line 1, change: “wherein [[making]] forming
Claim 16, line 3, change: “the ceramic matrix composite airfoil vane,”
Claim 25, line 2, change: “prior to the bonding [[step]].”
Claim 26, line 2, change: “wherein the neck includes a step,”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second sides” being “formed separately” as recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Spangler (U.S. 10,053,996) in view of Thornton (US 2017/0145833 A1).
Regarding claim 9, the structure disclosed by Spangler discloses a method of making a baffle (Col. 1, lines 45-60, baffle comprises bodies 108 and 110 as shown in Fig. 4B, further the baffle shown in Fig. 11A comprises bodies 408 and 410) for a vane arc segment (100, Fig. 2), comprising: forming a trailing edge portion of a baffle (as shown in Fig. 4B, the baffle body 110 was formed and forms a trailing edge portion of the baffle residing in the leading edge cavity 122 of the vane 110; similarly in Fig. 11A, baffle body 410 forms a trailing edge portion of the baffle residing in the leading edge cavity of the vane); forming a leading edge portion of the baffle (the structure shown in Fig. 4B discloses that a leading edge portion 108 of the baffle was formed; Fig. 11A also discloses that a leading edge portion 408 of the baffle was formed); and bonding the leading edge portion to the trailing edge portion at a joint (leading edge portion (i.e., 

    PNG
    media_image1.png
    814
    709
    media_image1.png
    Greyscale

Fig. 4B’

Spangler does not specifically disclose wherein the trailing edge portion of the baffle (110 or 410) was formed from sheet metal and wherein the leading edge portion (108 or 408) of the baffle was formed by additive manufacturing.
Thornton teaches of a baffle for an airfoil of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Thornton teaches of baffles that can be manufactured using additive manufacturing techniques ([0051], lines 3-5; [0052], col. 2, lines 7-10).  Thornton further teaches that the baffles can be formed from sheet metal by additive manufacturing ([0052], col. 2, lines 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spangler in view of Thornton by forming the trailing edge portion (110/410 disclosed in Spangler) from sheet metal as taught by Thornton and by additively manufacturing the leading edge baffle portion (108/408 disclosed in Spangler) as further taught by Thornton as it is well known in the art to form baffles from sheet metal and to additively manufacture the baffles situated within airfoil structures.  Further, additive manufacturing eases production of complex designs, increases design flexibility, and results in a more cost-effective and efficient manufacturing process, as is well known in the art.
	Regarding claim 10, the combination of Spangler and Thornton further discloses measuring an airfoil vane, wherein the airfoil vane configured to receive the baffle, determining the dimensions of the airfoil vane, and forming the leading edge portion based on the dimensions of the airfoil vane (Spangler, dimensions of the baffle relative to the vane are disclosed, as shown by the structure disclosed in Figs. 4B and 11A.  
Regarding claim 11, the combination of Spangler and Thornton further discloses wherein making the leading edge portion includes forming first and second sides of the leading edge portion and connecting the first and second sides (the structure disclosed in Fig. 4B’ further discloses a formed first side “s1” and a formed second side “s2” of the leading edge portion 108 and that the first and second sides are connected since the leading edge portion 108 structure is a unitary structure, which is shown by the continuity of the material 108 shown in Fig. 4B).
Regarding claim 12, the combination of Spangler and Thornton further discloses wherein forming the leading edge portion includes making the leading edge portion as a single piece component (the structure disclosed in Fig. 4B’ further discloses that the leading edge portion 108 is an integral structure, which is shown by the continuity of the leading edge portion 108 shown in Fig. 4B, and therein is a single piece component).

Regarding claim 14, the combination of Spangler and Thornton further discloses forming the leading edge portion (Spangler, 108) includes forming standoffs (124, as shown in Fig. 3B and Fib. 4B), the standoffs extending from a wall of the leading edge portion (each standoff 124 extends from a side wall (i.e., “s1” and “s2”) of the leading edge portion 108).
Regarding claim 15, the combination of Spangler and Thornton further discloses wherein the bonding (Spangler, leading edge portion (i.e., 108) and trailing edge portion (i.e., 110) can be bonded by a weld joint, Col. 6, lines 5-10) to trailing edge portion 110 includes bonding a forward edge of the trailing edge portion to a step formed in the leading edge portion (Spangler discloses that the leading edge portion 108 can be welded directly to the trailing edge portion 110, Col. 6, lines 5-10; therein, the bond joint would be at a location wherein portions 108 and 110 are directly in contact with one another, which is at a forward edge “e” of the trailing edge portion 110 shown in Fig. 4B’ bonded to a step “f” formed in the leading edge portion 108, as shown in Fig. 4B’).

Regarding claim 24, the combination of Spangler and Thornton further discloses wherein the standoffs are formed during the additive manufacturing (Since the leading edge portion 108 in Spangler is a single and unitary piece that includes standoffs 124 
Regarding claim 26, the combination of Spangler and Thornton further discloses wherein the step is formed in the leading edge portion during the additive manufacturing (Since the leading edge portion 108 in Spangler is a single and unitary piece that includes steps (“f” i.e., at locations 124) and since the leading edge portion 108 is additively manufactured via the teachings of Thornton as stated in the rejection of claim 9 above, the steps would also be formed from the additive manufacturing process as the steps are a part of the leading edge portion (108) of the baffle).  
Regarding claim 27, the combination of Spangler and Thornton further discloses wherein the step (i.e., “f”, Fig. 4B’) is disposed inside the trailing edge portion (110, as shown in Fig. 4B’) to form a smooth surface at the joint (as shown in Fig. 4B’, the joint forms a continuous and smooth interior surface since the step “f” of the leading edge portion 108 overlaps the forward portion “e” of the trailing edge portion 110 on each opposing side of the formed baffle, and therein, the cooling airflow (i.e., illustrated by the arrow in cavity “A”) encounters the smooth, continuous interior surface of the leading edge portion 108 of the baffle) when the leading and trailing edge portions are bonded (Spangler, leading edge portion (i.e., 108) and trailing edge portion (i.e., 110) can be bonded by a weld joint, Col. 6, lines 5-10).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Spangler (U.S. 10,053,996), in view of Thornton (US 2017/0145833 A1), and further in view of Tibbott et al. (US 2017/0356296 A1).
	Regarding claim 23, the combination of Spangler and Thornton does not specifically disclose wherein the cooling holes (440, Spangler) are made during the additive manufacturing.  
	Tibbott et al. teaches of an airfoil with baffle inserts, which is within the same field of endeavor as the claimed invention.  Specifically, Tibbott et al. teaches of the use of additive manufacturing to manufacture a baffle insert and the walls thereof that contain impingement holes in one single manufacturing procedure ([0037]).  Therein, as the baffle is constructed via additive manufacturing, the impingement holes (i.e., cooling holes) are also manufactured in one procedure.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Spangler and Thornton in view of Tibbott et al. by manufacturing the cooling holes (440, Spangler) during the additive manufacturing process of forming the baffle insert as taught by Tibbott et al. because the time taken to manufacture the baffle insert is reduced, therein increasing the efficiency of the manufacturing of the baffle inserts (Tibbott et al., [0037]) as opposed to a separate machining process to manufacture the cooling holes.

Regarding claim 25, the combination of Spangler and Thornton further discloses wherein forming the trailing edge portion (410) includes making cooling holes (the trailing edge portion structure 410 has cooling holes 440, Col. 7, lines 5-10) in the 
The combination of Spangler and Thornton does not specifically disclose wherein the cooling holes (440, Spangler) in the trailing edge portion (410) are made prior to the bonding step.  
	Tibbott et al. teaches of an airfoil with baffle inserts, which is within the same field of endeavor as the claimed invention.  Specifically, Tibbott et al. teaches of the use of additive manufacturing to manufacture a baffle insert and the walls thereof that contain impingement holes in one single manufacturing procedure ([0037]).  Therein, as the baffle is constructed via additive manufacturing, the impingement holes (i.e., cooling holes) are also manufactured in one procedure.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Spangler and Thornton in view of Tibbott et al. by manufacturing the cooling holes (440, Spangler) during the additive manufacturing process of forming the baffle insert as taught by Tibbott et al. because the time taken to manufacture the baffle insert is reduced, therein increasing the efficiency of the manufacturing of the baffle inserts (Tibbott et al., [0037]) as opposed to a separate machining process to manufacture the cooling holes.
.

Claims 16-20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Spangler (U.S. 10,053,996), Huizenga et al. (US 2017/0081966 A1), and Thornton (US 2017/0145833 A1).
Regarding claim 16, the structure disclosed by Spangler discloses a method of assembling an airfoil vane (the assembled structure disclosed in Fig. 9 further discloses the method of assembling an airfoil vane 100, Col. 1, lines 45-60, baffle comprises bodies 108 and 110 as shown in Fig. 4B; further, the baffle shown in Fig. 11A comprises bodies 408 and 410), comprising: inserting a baffle (leading edge portion 108 and trailing edge portions 110 of the baffle form the baffle structure shown in Fig. 3B and 4B, wherein the portions thereof are inserted into the vane as shown in Fig. 2, Fig. 3B) into a central cavity (i.e., central cavity 118/122 as shown in Fig. 4B) of the airfoil (Col. 5, lines 23-43), the central cavity defined by an airfoil outer wall (as shown in Fig. 4B, airfoil outer walls such as 132 and 105 form the airfoil vane), the baffle including a leading edge portion (108 or 408) and a separate trailing edge portion (110 or 410, respectively) connected to the leading edge portion at a joint (leading edge portion (i.e., 
Spangler does not specifically disclose wherein the airfoil vane (100) is a ceramic matrix composite airfoil vane and wherein the trailing edge portion of the baffle is formed from sheet metal.
Huizenga et al. teaches of a stator vane component, which is within the same field of endeavor as the claimed invention.  Specifically, Huizenga et al. teaches of a stator vane (52) that is formed from ceramic matrix composite material ([0049], lines 1-2).  The stator vane is analogous to the vane disclosed in Spangler since a baffle is also inserted into the vane (52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spangler in view of Huizenga et al. by forming the vane (100) disclosed in Spangler from ceramic matrix composite as taught by Huizenga et al. because ceramic matrix composite airfoils have higher temperature capability than metallic airfoils, allowing for higher turbine engine operating temperatures and therein a greater turbine efficiency ([0004], Huizenga).

Thornton teaches of a baffle for an airfoil of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Thornton teaches that baffles can be formed from sheet metal ([0052], col. 2, lines 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Spangler and Huizenga et al. in view of Thornton by forming the trailing edge portion (110/410 disclosed in Spangler) from sheet metal as taught by Thornton as it is well known in the art to form baffles from sheet metal.  

	Regarding claim 17, the combination of Spangler, Huizenga et al. and Thornton further discloses making the leading edge portion by additive manufacturing (Thornton teaches of baffles that can be manufactured using additive manufacturing techniques ([0051], lines 3-5; [0052], col. 2, lines 7-10).  Thornton further teaches that the baffles can be formed from sheet metal by additive manufacturing ([0052], col. 2, lines 7-10).  Further, additive manufacturing eases production of complex designs, increases design flexibility, and results in a more cost-effective and efficient manufacturing process, as is well known in the art.
Regarding claim 18, the combination of Spangler, Huizenga et al. and Thornton further discloses wherein making the leading edge portion includes forming first and second sides of the leading edge portion and connecting the first and second sides (the structure disclosed in Fig. 4B’ discloses a formed first side “s1” and a formed second 
Regarding claim 19, the combination of Spangler, Huizenga et al. and Thornton further discloses wherein the leading edge portion (108) includes a neck (“n”, Fig. 4B’) forward of the joint (portion “n” forward of the joint proximate location 124 has a reduced width compared to the width of the joint (i.e., width of the flange 124), and therein portion “n” is interpreted as a neck).
	Regarding claim 20, the combination of Huizenga et al. and Thornton further discloses wherein the joint (Spangler, leading edge portion (i.e., 108) and trailing edge portion (i.e., 110) can be bonded by a weld joint, Col. 6, lines 5-10) includes a step formed on the leading edge portion (Spangler discloses that the leading edge portion 108 can be welded directly to the trailing edge portion 110, Col. 6, lines 5-10; therein, the bond joint would be at a location wherein portions 108 and 110 are directly in contact with one another, which is at a forward edge “e” of the trailing edge portion 110 shown in Fig. 4B’ wherein “e” is bonded to a step “f” formed in the leading edge portion 108, as shown in Fig. 4B’), the step configured to receive a forward end of the trailing edge portion (the step “f” makes contact with and receives a forward end “e” of the trailing edge portion 110).
	Regarding claim 28, the combination of Spangler, Huizenga et al. and Thornton further discloses wherein the joint (Spangler, leading edge portion (i.e., 108) and trailing edge portion (i.e., 110) can be bonded by a weld joint, Col. 6, lines 5-10) includes a neck (“n”, Fig. 4B’) forward of the joint (portion “n” forward of the joint proximate location .

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, Spangler fails to disclose or suggest wherein the first “s1” and the second “s2” sides are formed separately from one another prior to the connecting.  It would not have been obvious to one of ordinary skill in the art to separate leading edge portion (108) into two separate sides and to then connect the two sides as the leading edge portion (108) is a single continuous component as shown in Fig. 4B and is thus likewise formed as a single component via additive manufacturing from the teachings of Thornton.  Therein, from the prior art of record, it would not be obvious to one of ordinary skill in the art and it would not be necessary to form separately the two 
Claim 22 would be allowable as it is dependent on claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/28/2022